Citation Nr: 0934876	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the Veteran's claim of entitlement 
to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  Jurisdiction of this case was 
subsequently transferred to the RO in St. Paul, Minnesota.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 2000, the RO issued a rating decision that 
denied the Veteran's claim for service connection for a 
psychiatric disorder.  Although provided notice of this 
decision in November 2000, the Veteran did not perfect an 
appeal thereof.

2.  In March 2008, the Veteran submitted copies of her 
service personnel records.  These records existed at the time 
of the RO's October 2000 rating decision, but many were not 
previously obtained, and the RO's inability to obtain these 
records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.  


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's August 2004 and March 2006 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(finding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to 
establish disability ratings, as well as notice of the type 
of evidence necessary to establish an effective date.  

As will be discussed in further detail below, the Board's 
decision herein finds that the Veteran's claim for service 
connection for a psychiatric disorder must be reconsidered 
pursuant to 38 C.F.R. § 3.156(c).  Accordingly, the notice 
requirements for reopening claims under Kent v. Nicholson, 20 
Vet. App. 1 (2006), are moot.  However, by an August 2004 
letter, the RO did provide the Veteran with Kent notice. 

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  Additionally, the Veteran was afforded multiple VA 
psychiatric examinations, including the May 2005 and May 2006 
examinations which addressed the etiology of the Veteran's 
current psychiatric disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of her claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant). 

In September 2000, the Veteran filed a claim seeking 
entitlement to service connection for a psychiatric disorder.  
By an October 2000 rating decision, the RO denied the 
Veteran's claim.  Although she was provided notice of this 
decision in November 2000, the Veteran did not perfect an 
appeal thereof, and the RO's October 2000 decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 
(2008). 

In June 2004, the Veteran filed a claim to reopen the issue 
of entitlement to service connection for a psychiatric 
disorder.  By a July 2005 rating decision, the RO denied the 
Veteran's claim.  In March 2008, the Veteran submitted copies 
of her service personnel records, many of which were not 
previously considered by the RO in October 2000.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, 38 C.F.R. § 
3.156(c) provides that at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In this case, despite providing the Veteran with Kent notice, 
the RO adjudicated her claim on the merits without any clear 
consideration as to whether new and material evidence had 
been presented to reopen the claim for entitlement to service 
connection for a psychiatric disorder.  Such a determination, 
however, is not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted). 

As the Veteran submitted relevant service department records 
that existed and had not been associated with the claims file 
when the RO issued its initial decision in October 2000, the 
claim of entitlement to service connection for a psychiatric 
disorder must be reconsidered.  38 C.F.R. § 3.156(c).  As the 
Board also finds that additional development is required in 
this matter (discussed in the remand portion below), this 
matter will be returned to the RO for additional development 
and reconsideration.


ORDER

Reconsideration of the Veteran's original claim of 
entitlement to service connection for a psychiatric disorder 
is warranted, and the appeal is granted to that extent only.


REMAND

As noted above, reconsideration of the Veteran's original 
claim seeking service connection for a psychiatric disorder 
is required pursuant to 38 C.F.R. § 3.156(c).  

After reviewing the Veteran's claims folder, the Board finds 
there is a further duty to assist the appellant with her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  

In an April 2005 statement, a social worker at the Veterans 
Resource Center noted that the Veteran had been receiving 
individual and group psychotherapy treatment there since 
April 1995.  Under the circumstances presented by this case, 
the Board concludes that the RO should make an attempt to 
obtain, with all necessary assistance by the Veteran, the 
actual treatment records referred to in this letter.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who treated her for a 
psychiatric disorder since her discharge 
from the service in April 1995.  The 
Board is specifically interested in 
obtaining medical treatment records 
relating to her treatment from the 
Veterans Resource Center from April 1995 
to the present.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims 
folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.  

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim must be 
reconsidered pursuant to 38 C.F.R. 
§ 3.156(c).  If the claim remains denied, 
a supplemental statement of the case must 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.



No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

  
_____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


